


110 HR 6369 IH: To amend title 10, United States Code, to authorize the

U.S. House of Representatives
2008-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6369
		IN THE HOUSE OF REPRESENTATIVES
		
			June 25, 2008
			Mr. Tom Davis of
			 Virginia introduced the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to authorize the
		  Secretary of Defense to make grants to recognized science and technology
		  secondary schools to support research and development projects at such schools
		  in science, mathematics, engineering, and technology to supplement the national
		  security functions of the Department of Defense.
	
	
		1.Science, Technology,
			 Engineering, and Mathematics (STEM) Research and Development Program for
			 recognized science and technology secondary schools
			(a)Establishment of
			 grant programChapter 111 of
			 title 10, United States Code, is amended by inserting after section 2192a the
			 following new section:
				
					2192b.Science,
				Technology, Engineering, and Mathematics (STEM) Research and Development
				Program
						(a)Requirement for
				ProgramThe Secretary of
				Defense shall carry out a program to provide grants to secondary schools
				described in subsection (b) to support research and development projects at
				such schools in science, mathematics, engineering, and technology to supplement
				the national security functions of the Department of Defense, as determined by
				the Secretary. A grant may be made directly to an eligible secondary school or
				indirectly through a local educational agency.
						(b)Eligible
				schoolsTo be eligible for a
				grant under the program, a secondary school must be recognized as a Science and
				Technology High School or as a secondary school with a science and technology
				program. The requirements for such recognition shall be determined by the
				Secretary of Defense, taking into consideration the following specific
				criteria:
							(1)The secondary
				school must meet a minimum number of required academic years of science
				curriculum.
							(2)The secondary school must meet a minimum
				number of academic years of technology or engineering curriculum.
							(3)The secondary school must meet a minimum
				number of academic years of mathematics curriculum.
							(c)Research and
				Development TopicsThe
				Secretary of Defense, in consultation for the Secretaries of the military
				departments, shall determine potential research and development topics for
				which grants may be made under the program. The Secretary of Defense shall
				prepare, from such proposed topics, a priority list of projects, which shall be
				published and made available to eligible secondary schools.
						(d)Selection of
				grant recipientsThe Secretary of Defense shall solicit grant
				proposals from eligible secondary schools. The Secretary shall evaluate
				submitted proposals and make grants on a competitive basis.
						(e)Monitoring and
				resultsThe Secretary of Defense shall monitor the progress made
				by grant recipients on projects supported using the grant funds and require
				regular updates and progress reports as considered necessary by the Secretary.
				A grant recipient shall document and submit to the Secretary a final report on
				the results of the project.
						(f)Report on
				programNot later than
				February 1, 2010, the Secretary of Defense shall submit to the congressional
				defense committees and the Committee on Governmental Affairs of the Senate, and
				the Committee on Government Reform of the House of Representatives a report
				containing a plan for expanding and improving the
				program.
						.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 2192a the following
			 new item:
				
					
						2192b. Science, Technology, Engineering,
				and Mathematics (STEM) Research and Development
				Program.
					
					.
			
